Supreme Court of Florida
                                   ____________

                                  No. SC17-1387
                                  ____________

                              MARIE ANN GLASS,
                                  Petitioner,

                                         vs.

                NATIONSTAR MORTGAGE, LLC, etc., et al.,
                            Respondents.

                                   April 18, 2019

PER CURIAM.

      Respondent’s Motion to Recall Mandate is hereby granted. The opinion of

this Court dated January 4, 2019, is hereby withdrawn, and this opinion is

substituted in its place. See § 43.44, Fla. Stat. (2018) (“An appellate court may, as

the circumstances and justice of the case may require, reconsider, revise, reform, or

modify its own opinions and orders for the purpose of making the same accord

with law and justice.”); Fla. R. Jud. Admin. 2.205(b)(5). In light of the substituted

opinion, we hereby deny Respondent’s Motion for Clarification.

      We initially accepted review of the decision of the Fourth District Court of

Appeal in Nationstar Mortgage LLC v. Glass, 219 So. 3d 896 (Fla. 4th DCA
2017), based on express and direct conflict with the decision of the First District

Court of Appeal in Bank of New York v. Williams, 979 So. 2d 347 (Fla. 1st DCA

2008). Upon further consideration, we conclude that jurisdiction was

improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss

this review proceeding.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, LAGOA, LUCK, and MUÑIZ, JJ.,
concur.
LABARGA, J., dissents.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D15-4561

      (Broward County)

F. Malcolm Cunningham, Jr. and Amy L. Fischer of The Cunningham Law Firm,
P.A., West Palm Beach, Florida,

      for Petitioner

Marc James Ayers of Bradley Arant Boult Cummings LLP, Birmingham,
Alabama,

      for Respondent

Nicholas A. Vidoni of Watson, Soileau, DeLeo & Burgett, P.A., Cocoa, FL; and
Beau Bowin of Bowin Law Group, Melbourne, Florida,

      for Amicus Curiae Brevard County Legal Aid, Inc.



                                         -2-
Michael Wrubel of Michael Jay Wrubel, P.A., Davie, Florida,

      for Amicus Curiae Jerry Warren and Michael Jay Wrubel, P.A.

Brian K. Korte of Korte & Wortman, P.A., West Palm Beach, Florida,

      for Amicus Curiae Korte & Wortman, P.A.

Peter Ticktin, Jamie Alan Sasson, and Kendrick Almaguer of The Ticktin Law
Group, P.L.L.C., Deerfield Beach, Florida,

      for Amicus Curiae The Ticktin Law Group, P.L.L.C.

Mandy L. Mills and Matt Bayard of Legal Services of Greater Miami, Inc., Miami,
Florida; Lynn Drysdale of Jacksonville Area Legal Aid, Inc., Jacksonville, Florida;
and Alice M. Vickers of Florida Alliance for Consumer Protection, Inc.,
Tallahassee, Florida,

      for Amici Curiae Florida Legal Aid and Legal Services Consumer Group,
      Legal Services of Greater Miami, Inc., Jacksonville Area Legal Aid, Inc.,
      and Florida Alliance for Consumer Protection, Inc.

Geoffrey E. Sherman, Jacquelyn Trask, Yanina Zilberman, and Roy D. Oppenheim
of Oppenheim Pilelsky, P.A., Weston, Florida; and Bruce S. Rogow and Tara A.
Campion of Bruce S. Rogow, P.A., Fort Lauderdale, Florida,

      for Amicus Curiae Frederick and Janelle Sabido and Oppenheim Pilelsky,
      P.A.

Robert R. Edwards of Choice Legal Group, P.A., Fort Lauderdale, Florida; David
Rosenberg of Robertson, Anschutz & Schneid, P.L., Boca Raton, Florida; Marissa
M. Yaker of Padgett Law Group, Tallahassee, Florida; and Andrea R. Tromberg of
Tromberg Law Group, P.A, Boca Raton, Florida,

      for Amicus Curiae American Legal and Financial Network




                                       -3-